Case 6:20-cv-00465-ADA Document 29-8 Filed 10/02/20 Page 1 of 6




                EXHIBIT 
                         Case 6:20-cv-00465-ADA Document 29-8 Filed 10/02/20 Page 2 of 6
10/1/2020                                                                                Cases Search

  Cases Search




  Cases Search                                                                                                              125 Results

   Parties: begins wsou investments llc Courts: Texas Western District (all districts)


    Case                                                                                                Case Filing Date

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Juniper Networks, Inc.               Sep. 30, 2020
    6-20-cv-00902 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Juniper Networks, Inc.               Sep. 30, 2020
    6-20-cv-00903 (WDTX)

    WSOU Investments LLC v. Huawei Technologies Co., Ltd. et al                                         Sep. 29, 2020
    6-20-cv-00889 (WDTX)

    WSOU Investments LLC v. Huawei Technologies Co., Ltd. et al                                         Sep. 29, 2020
    6-20-cv-00890 (WDTX)

    WSOU Investments LLC v. Huawei Technologies Co., Ltd. et al                                         Sep. 29, 2020
    6-20-cv-00891 (WDTX)

    WSOU Investments LLC v. Huawei Technologies Co., Ltd. et al                                         Sep. 29, 2020
    6-20-cv-00892 (WDTX)

    WSOU Investments LLC v. Huawei Technologies Co., Ltd. et al                                         Sep. 29, 2020
    6-20-cv-00893 (WDTX)

    WSOU Investments LLC v. Juniper Networks, Inc.                                                      Sep. 04, 2020
    6-20-cv-00812 (WDTX)

    WSOU Investments LLC v. Juniper Networks, Inc.                                                      Sep. 04, 2020
    6-20-cv-00813 (WDTX)

    WSOU Investments LLC v. Juniper Networks, Inc.                                                      Sep. 04, 2020
    6-20-cv-00814 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Juniper Networks, Inc.               Sep. 04, 2020
    6-20-cv-00815 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Juniper Networks, Inc.               Sep. 04, 2020
    6-20-cv-00816 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Hewlett Packard Enterprise Company   Aug. 26, 2020
    6-20-cv-00783 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Hewlett Packard Enterprise Company   Aug. 12, 2020
    6-20-cv-00725 (WDTX)

    WSOU Investments LLC v. Hewlett Packard Enterprise Company                                          Aug. 12, 2020
    6-20-cv-00726 (WDTX)

    WSOU Investments LLC v. Hewlett Packard Enterprise Company                                          Aug. 12, 2020
    6-20-cv-00727 (WDTX)

    WSOU Investments LLC v. Hewlett Packard Enterprise Company                                          Aug. 12, 2020
    6-20-cv-00728 (WDTX)

    WSOU Investments LLC v. Hewlett Packard Enterprise Company                                          Aug. 12, 2020
    6-20-cv-00729 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Hewlett Packard Enterprise Company   Aug. 12, 2020
    6-20-cv-00730 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Google LLC f/k/a Google Inc.         Jun. 29, 2020
    6-20-cv-00571 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Google LLC f/k/a Google Inc.         Jun. 29, 2020
    6-20-cv-00572 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Google LLC f/k/a Google Inc.         Jun. 29, 2020
    6-20-cv-00573 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Google LLC f/k/a Google Inc.         Jun. 29, 2020
    6-20-cv-00574 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Google LLC f/k/a Google Inc.         Jun. 29, 2020
    6-20-cv-00575 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Google LLC f/k/a Google Inc.         Jun. 29, 2020
    6-20-cv-00576 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Google LLC f/k/a Google Inc.         Jun. 29, 2020
    6-20-cv-00577 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Google LLC f/k/a Google Inc.         Jun. 29, 2020
    6-20-cv-00578 (WDTX)



https://search.docketnavigator.com/patent/binder/0/0?print=true                                                                      1/5


                                                                                                                        Exhibit 5, Page 1
                      Case 6:20-cv-00465-ADA Document 29-8 Filed 10/02/20 Page 3 of 6
10/1/2020                                                                              Cases Search

  Cases Search




    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Google LLC f/k/a Google Inc.       Jun. 29, 2020
    6-20-cv-00579 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Google LLC f/k/a Google Inc.       Jun. 29, 2020
    6-20-cv-00580 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Google LLC f/k/a Google Inc.       Jun. 29, 2020
    6-20-cv-00581 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Google LLC f/k/a Google Inc.       Jun. 29, 2020
    6-20-cv-00582 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Google LLC f/k/a Google Inc.       Jun. 29, 2020
    6-20-cv-00583 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Google LLC f/k/a Google Inc.       Jun. 29, 2020
    6-20-cv-00584 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Google LLC f/k/a Google Inc.       Jun. 29, 2020
    6-20-cv-00585 (WDTX)

    WSOU Investments LLC v. Huawei Technologies Co., Ltd. et al                                       Jun. 17, 2020
    6-20-cv-00533 (WDTX)

    WSOU Investments LLC v. Huawei Technologies Co., Ltd. et al                                       Jun. 17, 2020
    6-20-cv-00534 (WDTX)

    WSOU Investments LLC v. Huawei Technologies Co., Ltd. et al                                       Jun. 17, 2020
    6-20-cv-00535 (WDTX)

    WSOU Investments LLC v. Huawei Technologies Co., Ltd. et al                                       Jun. 17, 2020
    6-20-cv-00536 (WDTX)

    WSOU Investments LLC v. Huawei Technologies Co., Ltd. et al                                       Jun. 17, 2020
    6-20-cv-00537 (WDTX)

    WSOU Investments LLC v. Huawei Technologies Co., Ltd. et al                                       Jun. 17, 2020
    6-20-cv-00538 (WDTX)

    WSOU Investments LLC v. Huawei Technologies Co., Ltd. et al                                       Jun. 17, 2020
    6-20-cv-00539 (WDTX)

    WSOU Investments LLC v. Huawei Technologies Co., Ltd. et al                                       Jun. 17, 2020
    6-20-cv-00540 (WDTX)

    WSOU Investments LLC v. Huawei Technologies Co., Ltd. et al                                       Jun. 17, 2020
    6-20-cv-00541 (WDTX)

    WSOU Investments LLC v. Huawei Technologies Co., Ltd. et al                                       Jun. 17, 2020
    6-20-cv-00542 (WDTX)

    WSOU Investments LLC v. Huawei Investment & Holding Co., Ltd. et al                               Jun. 17, 2020
    6-20-cv-00543 (WDTX)

    WSOU Investments LLC v. Huawei Investment & Holding Co., Ltd. et al                               Jun. 17, 2020
    6-20-cv-00544 (WDTX)

    WSOU Investments LLC v. ZTE Corporation et al                                                     Jun. 03, 2020
    6-20-cv-00487 (WDTX)

    WSOU Investments LLC v. ZTE Corporation et al                                                     Jun. 03, 2020
    6-20-cv-00488 (WDTX)

    WSOU Investments LLC v. ZTE Corporation et al                                                     Jun. 03, 2020
    6-20-cv-00489 (WDTX)

    WSOU Investments LLC v. ZTE Corporation et al                                                     Jun. 03, 2020
    6-20-cv-00490 (WDTX)

    WSOU Investments LLC v. ZTE Corporation et al                                                     Jun. 03, 2020
    6-20-cv-00491 (WDTX)

    WSOU Investments LLC v. ZTE Corporation et al                                                     Jun. 03, 2020
    6-20-cv-00492 (WDTX)

    WSOU Investments LLC v. ZTE Corporation et al                                                     Jun. 03, 2020
    6-20-cv-00493 (WDTX)

    WSOU Investments LLC v. ZTE Corporation et al                                                     Jun. 03, 2020
    6-20-cv-00494 (WDTX)

    WSOU Investments LLC v. ZTE Corporation et al                                                     Jun. 03, 2020
    6-20-cv-00495 (WDTX)

    WSOU Investments LLC v. ZTE Corporation et al                                                     Jun. 03, 2020
    6-20-cv-00496 (WDTX)

    WSOU Investments LLC v. ZTE Corporation et al                                                     Jun. 03, 2020
    6-20-cv-00497 (WDTX)


https://search.docketnavigator.com/patent/binder/0/0?print=true                                                                2/5


                                                                                                                      Exhibit 5, Page 2
                      Case 6:20-cv-00465-ADA Document 29-8 Filed 10/02/20 Page 4 of 6
10/1/2020                                                                                Cases Search

  Cases Search




    WSOU Investments LLC v. Microsoft Corporation                                                       Jun. 02, 2020
    6-20-cv-00454 (WDTX)

    WSOU Investments LLC v. Microsoft Corporation                                                       Jun. 02, 2020
    6-20-cv-00455 (WDTX)

    WSOU Investments LLC v. Microsoft Corporation                                                       Jun. 02, 2020
    6-20-cv-00456 (WDTX)

    WSOU Investments LLC v. Microsoft Corporation                                                       Jun. 02, 2020
    6-20-cv-00457 (WDTX)

    WSOU Investments LLC v. Microsoft Corporation                                                       Jun. 02, 2020
    6-20-cv-00458 (WDTX)

    WSOU Investments LLC v. Microsoft Corporation                                                       Jun. 02, 2020
    6-20-cv-00459 (WDTX)

    WSOU Investments LLC v. Microsoft Corporation                                                       Jun. 02, 2020
    6-20-cv-00460 (WDTX)

    WSOU Investments LLC v. Microsoft Corporation                                                       Jun. 02, 2020
    6-20-cv-00461 (WDTX)

    WSOU Investments LLC v. Microsoft Corporation                                                       Jun. 02, 2020
    6-20-cv-00462 (WDTX)

    WSOU Investments LLC v. Microsoft Corporation                                                       Jun. 02, 2020
    6-20-cv-00463 (WDTX)

    WSOU Investments LLC v. Microsoft Corporation                                                       Jun. 02, 2020
    6-20-cv-00464 (WDTX)

    WSOU Investments LLC v. Microsoft Corporation                                                       Jun. 02, 2020
    6-20-cv-00465 (WDTX)

    WSOU Investments LLC v. Dell Technologies Inc. et al                                                Jun. 02, 2020
    6-20-cv-00473 (WDTX)

    WSOU Investments LLCv. Dell Technologies Inc. et al                                                 Jun. 02, 2020
    6-20-cv-00474 (WDTX)

    WSOU Investments LLC v. Dell Technologies Inc. et al                                                Jun. 02, 2020
    6-20-cv-00475 (WDTX)

    WSOU Investments LLC v. Dell Technologies Inc. et al                                                Jun. 02, 2020
    6-20-cv-00476 (WDTX)

    WSOU Investments LLC v. Dell Technologies Inc. et al                                                Jun. 02, 2020
    6-20-cv-00477 (WDTX)

    WSOU Investments LLC v. Dell Technologies Inc. et al                                                Jun. 02, 2020
    6-20-cv-00478 (WDTX)

    WSOU Investments LLC v. Dell Technologies Inc. et al                                                Jun. 02, 2020
    6-20-cv-00479 (WDTX)

    WSOU Investments LLC v. Dell Technologies Inc. et al                                                Jun. 02, 2020
    6-20-cv-00480 (WDTX)

    WSOU Investments LLC v. Dell Technologies Inc. et al                                                Jun. 02, 2020
    6-20-cv-00481 (WDTX)

    WSOU Investments LLC v. Dell Technologies Inc. et al                                                Jun. 02, 2020
    6-20-cv-00482 (WDTX)

    WSOU Investments LLC v. Dell Technologies Inc. et al                                                Jun. 02, 2020
    6-20-cv-00485 (WDTX)

    WSOU Investments LLC v. Dell Technologies Inc. et al                                                Jun. 02, 2020
    6-20-cv-00486 (WDTX)

    WSOU Investments LLC v. Dell Technologies Inc. et al                                                May. 21, 2020
    6-20-cv-00417 (WDTX)

    WSOU Investments LLC and Development v. Dell Technologies Inc. et al                                May. 21, 2020
    6-20-cv-00418 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Dell Technologies, Inc. et al       May. 20, 2020
    6-20-cv-00410 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Dell Technologies, Inc. et al       May. 20, 2020
    6-20-cv-00412 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Dell Technologies, Inc. et al       May. 19, 2020
    6-20-cv-00404 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Dell Technologies, Inc. et al       May. 19, 2020
    6-20-cv-00406 (WDTX)


https://search.docketnavigator.com/patent/binder/0/0?print=true                                                                  3/5


                                                                                                                        Exhibit 5, Page 3
                       Case 6:20-cv-00465-ADA Document 29-8 Filed 10/02/20 Page 5 of 6
10/1/2020                                                                                Cases Search

  Cases Search




    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Dell Technologies, Inc. et al       May. 19, 2020
    6-20-cv-00407 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Dell Technologies, Inc. et al       May. 19, 2020
    6-20-cv-00408 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Dell Technologies, Inc. et al       May. 19, 2020
    6-20-cv-00409 (WDTX)

    WSOU Investments, LLC v. Dell Inc. et al                                                            May. 18, 2020
    6-20-cv-00403 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Microsoft Corporation               Apr. 29, 2020
    6-20-cv-00340 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Microsoft Corporation               Apr. 29, 2020
    6-20-cv-00341 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Microsoft Corporation               Apr. 29, 2020
    6-20-cv-00342 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Microsoft Corporation               Apr. 29, 2020
    6-20-cv-00344 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Microsoft Corporation               Apr. 29, 2020
    6-20-cv-00345 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Microsoft Corporation               Apr. 29, 2020
    6-20-cv-00346 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Microsoft Corporation               Apr. 28, 2020
    6-20-cv-00333 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Microsoft Corporation               Apr. 28, 2020
    6-20-cv-00334 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Microsoft Corporation               Apr. 28, 2020
    6-20-cv-00335 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Microsoft Corporation               Apr. 28, 2020
    6-20-cv-00337 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Microsoft Corporation               Apr. 27, 2020
    6-20-cv-00331 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Microsoft Corporation               Apr. 27, 2020
    6-20-cv-00332 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. ZTE Corporation et al               Mar. 31, 2020
    6-20-cv-00254 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. ZTE Corporation et al               Mar. 31, 2020
    6-20-cv-00255 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. ZTE Corporation et al               Mar. 27, 2020
    6-20-cv-00238 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. ZTE Corporation et al               Mar. 27, 2020
    6-20-cv-00240 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. ZTE Corporation et al               Mar. 27, 2020
    6-20-cv-00242 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. ZTE Corporation et al               Mar. 26, 2020
    6-20-cv-00228 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. ZTE Corporation et al               Mar. 26, 2020
    6-20-cv-00229 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. ZTE Corporation et al               Mar. 26, 2020
    6-20-cv-00231 (WDTX)

    WSOU Investments LLC v. ZTE Corporation et al                                                       Mar. 25, 2020
    6-20-cv-00224 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. ZTE Corporation et al               Mar. 24, 2020
    6-20-cv-00216 (WDTX)

    WSOU Investments, LLC v. ZTE Corporation et al                                                      Mar. 23, 2020
    6-20-cv-00211 (WDTX)

    WSOU Investments, LLC et al                                                                         Mar. 22, 2020
    6-20-cv-00209 (WDTX)

    WSOU Investments, LLC v. Huawei Technologies Co., Ltd. et al                                        Mar. 20, 2020
    6-20-cv-00204 (WDTX)

    WSOU Investments, LLC v. Huawei Investment & Holding Co., Ltd. et al                                Mar. 20, 2020
    6-20-cv-00205 (WDTX)


https://search.docketnavigator.com/patent/binder/0/0?print=true                                                                  4/5


                                                                                                                        Exhibit 5, Page 4
                      Case 6:20-cv-00465-ADA Document 29-8 Filed 10/02/20 Page 6 of 6
10/1/2020                                                                               Cases Search

  Cases Search




    WSOU Investments, LLC v. Huawei Investment & Holding Co., Ltd. et al                                          Mar. 18, 2020
    6-20-cv-00196 (WDTX)

    WSOU Investments, LLC v. Huawei Investment & Holding Co., Ltd. et al                                          Mar. 18, 2020
    6-20-cv-00198 (WDTX)

    WSOU Investments, LLC v. Huawei Technologies Company, Ltd. et al                                              Mar. 18, 2020
    6-20-cv-00199 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Huawei Investment & Holding Co., Ltd. et al   Mar. 16, 2020
    6-20-cv-00189 (WDTX)

    WSOU Investments, LLC, et al                                                                                  Mar. 16, 2020
    6-20-cv-00190 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Huawei Investment & Holding Co., Ltd. et al   Mar. 16, 2020
    6-20-cv-00191 (WDTX)

    WSOU Investments, LLC et al                                                                                   Mar. 16, 2020
    6-20-cv-00192 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Huawei Investment & Holding Co., Ltd. et al   Mar. 14, 2020
    6-20-cv-00188 (WDTX)




https://search.docketnavigator.com/patent/binder/0/0?print=true                                                                            5/5


                                                                                                                                  Exhibit 5, Page 5
